FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                         JANUARY 27, 2022
                                                                    STATE OF NORTH DAKOTA


                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 26

Tyler Sherman,                                         Plaintiff and Appellant
     v.
Jaclyn Guillaume,                                     Defendant and Appellee
     and
State of North Dakota,                        Statutory Real Party in Interest



                               No. 20210196

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Dann E. Greenwood, Judge.

AFFIRMED.

Per Curiam.

Alyssa L. Lovas, Bismarck, ND, for plaintiff and appellant.

Markus A. Powell, Dickinson, ND, for defendant and appellee.
                           Sherman v. Guillaume
                               No. 20210196

Per Curiam.

[¶1] Tyler Sherman appeals from a judgment awarding primary residential
responsibility of the parties’ minor child to Jaclyn Guillaume. We summarily
affirm.

[¶2] Sherman argues the district court misapplied the law by ignoring
evidence indicating Guillaume engaged in alienating behavior. “[N]ot all facts
indicating parental alienation are sufficient to preclude a parent from having
primary residential responsibility.” Rustad v. Rustad, 2014 ND 148, ¶ 14, 849
N.W.2d 607. Here, the district court acknowledged Guillaume may have
engaged in some alienating behavior that the court did not find significant, and
the court explained its decision was not based on alienation. Sherman also
argues the court gave improper weight to Guillaume under several of the best
interest factors. Sherman’s allegations essentially ask us to reweigh the
evidence, which we will not do under the clearly erroneous standard of review.
See Lessard v. Johnson, 2019 ND 301, ¶ 12, 936 N.W.2d 528.

[¶3] We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1